CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the references to our firm in the Post-Effective Amendment # 702/704 to the Registration Statement onFormN-1AofAdvisors Series Trustandtothe use of our report dated December 30, 2015 on the financial statements and financial highlights of the Fort Pitt Capital Total Return Fund, a series of the Advisors Series Trust.Such financial statements and financial highlights appear in the 2015 Annual Report to Shareholders which is incorporated by reference into the Statement of Additional Information. /s/TAIT, WELLER & BAKER LLP Philadelphia, Pennsylvania February 26, 2016
